Citation Nr: 0914454	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-28 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for intervertebral disc syndrome of the lumbosacral 
spine.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to April 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.



FINDINGS OF FACT

1.  The limitation of motion of the Veteran's lumbosacral 
spine more nearly approximates severe than moderate; his 
lumbosacral spine is not ankylosed.  

2.  The Veteran has bilateral sciatic nerve impairment that 
more nearly approximates moderate than mild.
  

CONCLUSION OF LAW

The Veteran's intervertebral disc syndrome of the lumbosacral 
spine warrants a 40 percent rating, but not higher, for 
impairment of the spine, a 20 percent rating, but not higher, 
for neurological impairment in the left lower extremity, and 
a 20 percent rating, but not higher, for neurological 
impairment in the right lower extremity.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5293 (2003); 38 C.F.R. §§ 4.3, 4.7, 4.14, 
4.71a, Diagnostic Code 5243, § 4.124(a), Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in July 2003 and August 2006.  
Although the Veteran was not provided all required notice 
until after the initial adjudication of the claim, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  Following the provision of 
the required notice and the completion of all indicated 
development of the record, the RO readjudicated the Veteran's 
claim in December 2008.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
The Veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).  

During the pendency of the Veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent evaluation if slight; a 20 percent evaluation if 
moderate or a 40 percent evaluation if severe. 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

Under the interim revised criteria of Diagnostic Code 5293, 
effective on September 23, 2002, intervertebral disc syndrome 
was evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method resulted in the higher 
evaluation.  

A maximum 60 percent evaluation was warranted based on 
incapacitating episodes, when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation was assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks, during the past 12 months, and a 10 
percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Under the criteria effective September 26, 2003, 
intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  

An evaluation of 10 percent is warranted if forward flexion 
of the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or if there is a vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is to 30 degrees or less or if there 
is favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  38 
C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.         § 4.40 concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected low back disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date, and the old criteria as appropriate.

The Veteran was granted service connection for intervertebral 
disc syndrome of the lumbosacral spine in an October 2005 
decision of a Decision Review Officer.  The disability was 
assigned a 20 percent disability rating under former 
Diagnostic Code 5293, effective June 6, 2003.  The Veteran 
claims his low back disability warrants a higher rating as 
his back movement is severely limited due to pain and he 
experiences frequent attacks of intervertebral disc syndrome.

A July 2003 statement from the Veteran's physician, Dr. 
Maghary, indicates that the Veteran has been in his care for 
low back pain since 1986.  He noted that the Veteran has lost 
substantial amount of time from work due to his back pain, 
and that he required surgery in 1994.  The physician also 
indicated that the Veteran received further care for his 
prolapsed L5-S1.  

During a VA fee-basis examination in January 2004, the 
Veteran complained of low back pain which had its onset in 
service and had worsened progressively.  He also described 
sciatic nerve pain radiation from the lower back alternating 
into the right or left lower leg.  He told the examiner that 
he underwent disc surgery in February 1994 for a herniated 
nucleus pulposus on the left.  While the Veteran complained 
of stiffness, pain, and numbness, he denied weakness and 
fatigability.  The Veteran reported no time of incapacitation 
or prescribed bed rest within the last 12 months.  Range of 
motion testing revealed that forward flexion was from 18 to 
71 degrees, with the onset of pain at 46 degrees and the 
motion stopped by pain at 71 degrees.  Extension was from 
zero to 8 degrees, with pain at 10 through zero.  After 
repetitive motion, flexion was from zero to 61 degrees with 
pain, and extension was from zero to six degrees with pain.  
Right lateral flexion was from zero to 11 degrees with pain, 
and left was from zero to 16 degrees with pain; the pain set 
in at 10 degrees.  Right lateral rotation was from zero to 29 
degrees, and left lateral rotation was from zero to 25 
degrees, with pain setting in at 25 degrees in both 
directions.  After repetition, the rotation motion stopped at 
24 and 20 degrees, respectively.  The examiner concluded that 
the Veteran had severe limitation of motion and function, and 
loss of lumbar lordosis due to chronic and strong muscle 
spasm.  

Neurologically, there was evidence of segmental sensory 
disturbances following the distal dermatome S1 alternating 
right or left, but more often on the right side.  There were 
no pathological reflexes, and Lasegue's sign was negative 
bilaterally.  Walking on the toes was slightly insecure on 
the right side, implicating nerve root irritation at S1 on 
the right side. 

An X-ray examination revealed slight posterior scoliosis but 
no evidence of significant bony changes.  The examiner noted 
a diagnosis of herniated nucleus pulposus at L5-S1 on the 
left with severe degenerative changes, associated with L4-5, 
resulting in neurocompressive syndrome S1 with sciatic nerve 
pain radiating into both legs.  The Veteran had predominantly 
severe limitation of motion and function as well as frequent 
pain on use, with intermittent relief.

An October 2005 statement from another treating physician, 
Dr. Krebs, indicates that he prescribed numerous periods of 
non-activity with bed rest and medication.  In 2002, he 
prescribed 32 days, but the Veteran only took 21 days due to 
work commitments.  In 2003, he prescribed 44 days, but the 
Veteran did not take any of these days.  In 2004, he 
prescribed 52 days.  From January through October 2005, he 
prescribed 38 days total, with the Veteran only using 28 days 
due to work commitments.  

A statement from Dr. Bonsel reveals that he treated the 
Veteran for his back condition from 2003 through 2006.  He 
stated that the Veteran suffers from serious vertebral column 
syndrome with prolapse of the L5-S1 intervertebral disc.

Private medical reports from Drs. Krebs and Maghary show that 
the Veteran has been treated for postnucleotomy syndrome at 
L5-S1 on the left from 2003 through 2005.  In November 2003, 
it was noted that the Veteran walked with his upper body bent 
slightly forward, that he complained of radiating pain to his 
left leg, and that there was pain in response to pressure on 
L5-S1.  However, ankle jerk was not absent bilaterally.  In 
February 2004, the Veteran was reported as complaining of 
lumbar vertebral column pains over the last several weeks.  
An X-ray from February 2004 indicates slight left convex 
lumbar vertebral column scoliosis, L5-S1 spondylolisthesis 
and narrowing of L4-L5.  These reports also indicate that the 
Veteran has been prescribed with physical therapy and was 
given "sick slips" for his work.

A statement from the Veteran's employer discloses that the 
Veteran was frequently reported to be sick by his attending 
physician on account of his back pain; however, many days he 
still reported for work.  The employer further noted that the 
company has made major concessions regarding the Veteran's 
work station so as to not cause any further deterioration 
with regard to his back condition.

Based on the foregoing evidence, the Board concludes that the 
limitation of motion of the Veteran's lumbar spine more 
nearly approximates severe than moderate.  Therefore, the 
functional impairment of his spine warrants a 40 percent 
rating throughout the initial rating period.  The record 
reflects that the Veteran does retain useful motion of his 
spine.  The lumbar spine is not ankylosed.  Therefore, the 
functional impairment of his spine does not warrant a rating 
in excess of 40 percent under the former or current criteria.

The record also shows that the Veteran experiences sciatica 
in both lower extremities.  The Board will concede that it is 
moderate in degree and therefore separate ratings of 20 
percent are warranted for the lower extremities.  The sciatic 
nerve impairment is sensory in nature and therefore is not 
considered more than moderate in degree.  Accordingly, more 
than a 20 percent rating is not warranted for either lower 
extremity.  


Under the combined rating table, a 40 percent rating, 20 
percent rating and 20 percent rating combined to 62 percent.  
38 C.F.R. § 4.25 Table I.  The evidence also shows that the 
Veteran experiences incapacitating episodes.  The maximum 
rating authorized on the basis of incapacitating episodes is 
60 percent.  Therefore, it would not be to the Veteran's 
advantage to rate the disability on the basis of 
incapacitating episodes.

The Board has considered whether there is any other schedular 
basis for granting a higher rating but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the ratings discussed above.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations the Veteran's low back disability are 
not in excess of those contemplated by the schedular 
criteria.  The Board acknowledges that the evidence 
establishes that the Veteran's low back disability limits the 
type and amount of work he can perform.  However, the 
disability ratings assigned are recognition that industrial 
capabilities are impaired. Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the ratings granted herein.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

The Board having determined that throughout the initial 
rating period, the Veteran's low back disability warrants a 
40 percent rating for impairment of the lumbosacral spine, a 
20 percent for neurological impairment in the left lower 
extremity, and 20 percent for impairment in the right lower 
extremity, the appeal is granted to this extent and subject 
to the criteria applicable to the payment of monetary 
benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


